Citation Nr: 0637508	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-42 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing 
Office (RO) 
in Buffalo, New York



THE ISSUE

Basic eligibility to receive VA educational benefits pursuant 
to Chapter 30, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1997 to 
September 2003.  His DD Form 214 indicates a bad conduct 
discharge, although separate documentation reflects an 
honorable discharge for the period dated through April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 letter issued by the RO.  


FINDINGS OF FACT

1.  The veteran is shown to have performed honorable active 
service only for the period from August 1997 to April 1999.  

2.  The veteran's discharge from service in September 2003 
was characterized as being under conditions of "bad 
conduct."  


CONCLUSION OF LAW

The criteria for basic eligibility for education benefits 
under 38 U.S.C.A., Chapter 30, have not been met.  38 
U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, and for reasons described in further 
detail hereinbelow, the Board notes that the applicable laws 
and regulations, rather than the facts, are dispositive in 
the present case.  

Consequently, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (VCAA), concerning VA's duties in the 
development of facts pertinent to a claim, is not applicable.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Manning v. 
Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of VCAA, and will 
deny the veteran's claim solely because of a lack of 
entitlement under the law.  

The veteran's DD Form 214 shows that he was discharged from 
the Army in September 2003, after serving for five years, two 
months and 20 days.  His character of service was noted as 
"bad conduct." and the narrative reason for separation was 
"court-martial, other."  

A separate Army certificate, dated in April 1999, indicates 
an honorable discharge as of that date.  

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
among other things, an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  

The program is available to individuals who meet certain 
criteria of basic eligibility, including active duty during 
certain prescribed dates or who meet certain other criteria.  
38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042.  

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  

The individual also must have served an obligated period of 
active duty.  In the case of an individual with an obligated 
period of service of more than three years, the individual 
must have completed at least three years of continuous active 
duty. 38 U.S.C.A. § 3011 (a)(1)(i); 38 C.F.R. § 
21.7042(a)(2)(i).   If the obligated period is less than 
three years, the individual must serve at least two years of 
continuous active duty.  38 C.F.R. § 21.7042(a)(2)(ii).  

In this case, the appellant entered active military duty in 
August 1997 and completed at least 3 years of continuous 
active duty.  Therefore, he has satisfied the first and 
second requirements of 38 U.S.C.A. § 3011 and 38 C.F.R. § 
21.7042(a).  

However, another requirement for eligibility for Chapter 30 
education benefits is that an individual must show that, 
after completion of the aforementioned service, he was 
discharged from active duty with an honorable discharge.  38 
U.S.C.A. § 3011(a)(3)(B); 38 C.F.R. § 21.7042(a)(4).  A 
"less than honorable" character of discharge (e.g., "under 
honorable conditions," "general," "bad conduct," or 
"undesirable") is not qualifying for Chapter 30 benefits.  

As noted above, the veteran's discharge was characterized as 
honorable for less than two years of his entire period of 
service.  For the remainder of his period of service, a "bad 
conduct" discharge was given.  Since the veteran was not 
given an honorable discharge for the requisite time period, 
he has not satisfied the character of discharge requirement 
under 38 C.F.R. § 21.7042(a)(4) and is therefore not eligible 
for Chapter 30 educational benefits under that section.  

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
veteran's service is described as "honorable," and he was 
placed on the retired list, transferred to the Fleet Reserve 
or Fleet Marine Corps Reserve, placed on the temporary 
disability retired list, or released in a reserve component 
of the Armed Services.  38 C.F.R. § 21.7042(a)(4)(iii),(iv).  

Additionally, an individual who does not meet the 
requirements of 38 C.F.R. § 21.7042(a)(2) is eligible for 
basic educational assistance when discharged or released from 
active duty for a service-connected disability; for a 
preexisting, nonservice-connected medical condition; under 10 
U.S.C.A. § 1173 (hardship discharge); for the convenience of 
the government after completing at least 20 continuous months 
of active duty of an obligated period active duty that is 
less than three months, or after completing 30 continuous 
months of active duty of an obligated period that is at least 
three years; involuntary for the convenience of the 
government due to a force reduction; or for a physical or 
mental condition that was not characterized as a disability 
and did not result from willful misconduct but did interfere 
with the performance of duty.  38 C.F.R. § 21.7042(a)(5).  

In this case, however, there is no indication or allegation 
whatsoever of any such circumstances.  Accordingly, this case 
provides no alternative basis for entitlement.  

The veteran has argued, in his October 2004 Substantive 
Appeal, that he met the requirements for Chapter 30 benefits 
on the basis that he was awarded the Good Conduct Medal for 
exemplary behavior, efficiency, and fidelity in active 
federal military service for the period from August 13, 1997 
through August 12, 2000.  He has also provided a photocopy of 
a cash collection voucher receipt dated in August 2002.  

The Board observes, however, that there is no statutory or 
regulatory provision allowing for eligibility for Chapter 30 
benefits on the basis of such awards, in lieu of an honorable 
discharge for the required time periods.  

Additionally, the veteran has asserted that he is entitled to 
Chapter 30 benefits because his DD Form 214 indicates that he 
completed his first full term of service.  This document, 
however, does not provide information as to the length of 
that term or the character of discharge.  

As noted, the separate discharge certificate confirms a 
period of honorable service ending in April 1999 and lasting 
less than two years.  

Overall, pursuant to the aforementioned criteria, there is no 
basis upon which to grant the veteran eligibility for Chapter 
30 educational assistance benefits, given the character of 
his discharge for the noted time period.  As the law in this 
case is dispositive, the veteran's claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. at 430.  


ORDER

Basic eligibility to receive VA educational benefits pursuant 
to Chapter 30, Title 38, United States Code, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


